Citation Nr: 0618291	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  01-04 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970 
and from July 1970 to July 1973.

A claim of entitlement to service connection for 
schizophrenia or other nervous condition was first denied in 
a rating decision in November 1984 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The claim was again denied in a July 1985 RO rating 
decision.  The veteran did not appeal either decision.  In 
June 1991, the RO determined that new and material evidence 
had not been submitted.  The veteran appealed that decision 
and in August 1997, the Board of Veterans' Appeals (Board) 
determined that no new and material evidence had been 
submitted.  In October and November 1998 RO rating decisions, 
the RO again determined that no new and material evidence had 
been submitted to a reopen claim of entitlement to service 
connection for PTSD or other psychiatric disability.  The 
veteran did not appeal either decision.  Thus, the November 
1998 rating decision is the most recent final decision on the 
matter.

The current appeal arises from a May 2000 rating decision of 
the RO that determined that new and material evidence had not 
been submitted since the final November 1998 RO rating 
decision.  The Board has a legal duty to address the "new 
and material evidence" requirement regardless of the actions 
of the RO.  If the Board finds that no new and material 
evidence has been submitted it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).


FINDINGS OF FACT

1.  By rating decision of November 1998, the RO found 
insufficient evidence to reopen a claim for service 
connection for PTSD or other psychiatric disability. 

2.  The RO properly notified the veteran of the November 1998 
determination and he did not appeal; the November 1998 
decision became final.

3.  Evidence received subsequent to the November 1998 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  Schizophrenia developed during active military service 
and a line of duty determination to that effect is of record.  

5.  Competent medical evidence linking schizoaffective 
disorder to active military service has been submitted.  


CONCLUSIONS OF LAW

1.  The November 1998 rating decision, which determined that 
new and material evidence had not been received to reopen a 
claim for service connection for PTSD or other psychiatric 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Schizoaffective disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to assist in gathering evidence and to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits are set forth at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2005) and at 
38 C.F.R. 
§ 3.159 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that VA's duties to assist and to 
notify do not apply where further assistance would not aid in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Reopening

As noted in the introduction, service connection for PTSD or 
other psychiatric disability was denied in an RO rating 
decision that became final absent further timely appeal.  
Pursuant to 38 U.S.C.A. § 7105(c), when a claim has been 
disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 U.S.C.A. §§ 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2001).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, supra, the United States Court of Appeals for the 
Federal Circuit stressed that newly submitted evidence could 
be material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the November 
1998 RO rating decision includes service medical records 
(SMRs), VA examination reports and VA outpatient treatment 
reports,  and private medical evidence.  The SMRs reflect 
treatment for schizophrenia during active service and post-
service medical evidence reflects treatment for various 
mental disorders.  This evidence was considered to be 
insufficient to reopen the previously denied claim for 
service connection for an acquired psychiatric disability, to 
include PTSD. 

The evidence submitted since the November 1998 rating 
decision includes a January 2006 "to whom it may concern" 
letter from a VA psychiatrist.  In the letter, the 
psychiatrist attributes both schizophrenia and PTSD to active 
military service.  The Board finds this VA letter to be new 
and material evidence, that is, it results in a more complete 
record for evaluating the service connection claim, it has 
not been previously submitted, it bears directly and 
substantially upon the matter, it is neither cumulative nor 
redundant, and it is so significant that it must be 
considered to fairly decide the merits of the claim. 

Where the RO has denied reopening the claim, and the Board 
finds that new and material evidence sufficient to reopen the 
claim has been submitted, then the Board must consider 
whether the veteran has been given an opportunity to present 
argument and/or additional evidence on this matter, and 
whether adjudication will violate the prejudice safeguard set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
the outcome is favorable to the veteran, no unfair prejudice 
will result from the Board's handling of the matter at this 
time.  



Service Connection

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed until 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for 
PTSD is subject to additional requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

A service department finding that injury, disease or death 
occurred in the line of duty will be binding on the 
Department of Veterans Affairs unless it is patently 
inconsistent with the requirements of laws administered by 
the Department of Veterans Affairs.  Requirements as to line 
of duty are not met if at the time the injury was suffered or 
disease contracted the veteran was: 
(1)	Avoiding duty by desertion, or was absent without leave 
which materially interfered with the performance of military 
duty. 
(2)	Confined under a sentence of court-martial involving an 
unremitted dishonorable discharge. 
(3)	Confined under sentence of a civil court for a felony as 
determined under the laws of the jurisdiction where the 
person was convicted by such court.  38 C.F.R. § 3.1(m) 
(2005).

According to the SMRs, the veteran was psychiatrically 
evaluated in February 1973.  The diagnosis was rule-out 
schizophrenia vs. a possibility of malingering to avoid 
prosecution.  Upon in depth evaluation, another evaluator 
determined that the veteran was not malingering and that the 
differential diagnoses were latent schizophrenia vs. paranoid 
schizophrenia.  Because the psychiatric disorder was so 
severe as to render the veteran incapable of participating in 
any sort of administrative or judicial proceeding, a legal 
charge was dropped.  The SMRs also contain a favorable line 
of duty determination for schizophrenia, that is, 
schizophrenia was found to be incurred in the line of duty. 

Since active military service, various psychiatric 
disabilities have been diagnosed.  In January 1993, a 
diagnosis of schizoaffective disorder was offered.  Upon VA 
examination in May 1996, a diagnosis of generalized anxiety 
disorder was offered.  The evaluator added that the claims 
file contained no evidence of either schizophrenia or PTSD 
and that events long after service "may" have influenced 
the anxiety disorder.  The Board questions the conclusion 
offered because the SMRs clearly reflect that schizophrenia 
was found during active service.  

An October 1998 VA clinical record offers an assessment of 
major depressive disorder with psychosis and PTSD, while a 
January 1999 VA mental health clinic report notes 
schizoaffective disorder, depressed, on the basis of auditory 
hallucination.  A July 1999 VA (Jacksonville Vet Center) 
group therapy report notes PTSD alone.  Reports dated since 
July 1999 note PTSD along with major depressive disorder.  
October 2000 and later VA reports relate PTSD to both 
civilian and military stressors.  

In a January 2006 letter, a VA staff psychiatrist notes 
having provided mental health care for the veteran since 
March 2003.  The psychiatrist offered two Axis I diagnoses, 
that of schizoaffective disorder first and PTSD second.  The 
psychiatrist supported both diagnoses, felt that both mental 
disorders were related to active military service, and 
provided detailed support for this conclusion.  

In April 2006, the veteran testified before the undersigned 
that his PTSD stressors included picking up bodies after 
floods in the Philippines.  Another stressor involved 
witnessing a fatality aboard ship.  As the ship pitched or 
rolled, a motor vehicle broke loose and crushed a serviceman.  
He recalled that he had a psychiatric episode at Naha, 
Okinawa, was drugged, and then woke up in a hospital in 
Philadelphia.  Other evidence in the claims file reflects 
that the RO was unable to confirm any reported PTSD stressor.  

After evaluating the above evidence, the Board finds that the 
evidence for service connection for schizoaffective disorder 
is persuasively favorable.  Schizophrenia was clearly shown 
during active service.  A line of duty determination, which 
is binding on VA, was made during active service.  Finally, a 
VA physician has linked the current schizoaffective disorder 
to active service.  Concerning PTSD, while the medical 
evidence also suggests PTSD, there is no confirmed PTSD 
stressor and the veteran is not a combat veteran.  Thus, the 
more favorable diagnosis is schizoaffective disorder.  After 
considering of all the evidence of record, including the 
testimony, the Board finds that the evidence favors service 
connection for schizoaffective disorder.  


ORDER

Service connection for schizoaffective disorder is granted.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


